Citation Nr: 0335011	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  99-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypertension since December 1, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1975 
to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action.  In that 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi granted service 
connection for hypertension, awarded a compensable evaluation 
of 10 percent for this disability effective from December 1, 
1995, and denied a total rating based on individual 
unemployability.  In July 1999, the RO in San Juan, the 
Commonwealth of Puerto Rico notified the veteran of the 
decision.  

Following receipt of notification of the May 1999 rating 
action, the veteran perfected a timely appeal with respect to 
the issues of entitlement to an initial disability rating in 
excess of 10 percent for hypertension since December 1, 1995 
and entitlement to a total disability rating based on 
individual unemployability.  Thereafter, by a July 2002 
rating action, the San Juan RO granted the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability.  Consequently, the Board concludes that the 
only issue remaining on appeal is the veteran's claim for an 
initial disability rating greater than 10 percent for his 
service-connected hypertension.  


REMAND

There was a substantial change in the law during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, in the statement of the case 
issued in September 1999, a letter furnished in April 2002, 
and a supplemental statement of the case issued in August 
2002, the RO informed the veteran of the specific provisions 
of the VCAA, the criteria used to adjudicate his appealed 
initial rating claim, the type of evidence needed to 
substantiate the issue, and the specific type of information 
necessary from him.  Significantly, however, the RO has not 
notified the veteran of the proper time period within which 
to submit the requested evidence (one year).  

With regard to further development necessary in this case, 
the Board notes that, in a statement dated in June 2002, the 
veteran explained that all of his medical treatment has been, 
and continues to be, provided for his service-connected 
disabilities at the VA Medical Center (VAMC) in San Juan, 
Puerto Rico.  Importantly, however, all post-service records 
of medical treatment that the veteran may have received for 
his service-connected hypertension do not appear to have been 
obtained and associated with his claims folder.  

Consequently, on remand, the RO should be given an 
opportunity to procure all available records of post-service 
treatment that the veteran has received for his 
service-connected hypertension at the San Juan VAMC.  
Furthermore, upon receipt of such records, the veteran should 
then be accorded a current VA cardiovascular examination in 
which the examiner has an opportunity to review all of the 
veteran's relevant medical records, including those obtained 
pursuant to this Remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should obtain the veteran's 
complete clinical records relating to 
cardiovascular treatment that he has 
received from the VAMC in San Juan, 
Puerto Rico from December 1995 to July 
1997 and since November 2001.  All such 
available records should be associated 
with the veteran's claims folder.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cardiovascular examination 
to determine the nature and extent of the 
service-connected hypertension.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's hypertension which is found 
on examination (including blood pressure 
readings) should be noted in the report 
of the evaluation.  

4.  The RO should then re-adjudicate the 
issue of entitlement to an initial 
disability rating for hypertension, 
evaluated as 10 percent disabling since 
December 1, 1995.  To this end, the RO 
should consider the decision reached in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last supplemental 
statement of the case in August 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



